           Case 1:20-cv-08602-LLS Document 8 Filed 03/31/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THOMAS ALLBROOKS,
                           Plaintiff,
                    -against-                                         20-CV-8602 (LLS)

NEW YORK STATE DEPARTMENT OF                                      ORDER OF DISMISSAL
CORRECTIONS, et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

        Plaintiff, who is incarcerated at Groveland Correcctional Facility, is proceeding pro se

and in forma pauperis (IFP). Plaintiff filed this complaint under 42 U.S.C. § 1983, alleging that

Defendants violated his constitutional rights. By order dated December 9, 2020, the Court

directed Plaintiff to amend his complaint to address deficiencies in his original pleading. Plaintiff

filed an amended complaint, and the Court has reviewed it. The action is dismissed for failure to

state a claim.

                                    STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).
           Case 1:20-cv-08602-LLS Document 8 Filed 03/31/21 Page 2 of 4




                                          BACKGROUND

        In Plaintiff’s original complaint, he alleged that another inmate assaulted him in the south

yard at Fishkill Correctional Facility while two corrections officers, who were stationed in the

yard, talked to each other and ignored the yard activity. In the order directing Plaintiff to amend,

the Court construed the complaint as asserting a claim that the officers failed to protect him, in

violation of the Eighth Amendment, and granted Plaintiff leave to state facts suggesting that the

officers showed deliberate indifference to a substaintial risk of serious harm to Plaintiff’s safety.

        In the amended complaint, Plaintiff restates the same facts alleged in the original

complaint; that is, he alleges that the two officers (1) “should have been paying closer attention

to the activities of the yard”; (2) “were negligent in their duties . . . by paying no attention to the

going’s on of that yard”; and (3) in their “direct inaction and negligent behavior allowed him to

be cut by another inmate.” (ECF 6, at 4.) He also alleges that “had these officers been doing their

job properly and paying attention to the activities of the yard they would have seen that plaintiff

had gotten cut and would have been able to ap[p]rehend the suspect/offender at the time of said

incident.” (Id.)

                                            DISCUSSION

        To state a failure-to-protect claim, a plaintiff must allege facts suggesting that a

correction officer “has knowledge that an inmate faces a substantial risk of serious harm and he

disregards that risk by failing to take reasonable measures to abate the harm.” Darnell v. Pineiro,

849 F.3d 17, 29 (2d Cir. 2017); see also Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994)

(“Deliberate indifference requires more than negligence, but less than conduct undertaken for the

very purpose of causing harm.”). The mere negligence of a correctional official is not a basis for

a claim of a federal constitutional violation under § 1983. See Daniels v. Williams, 474 U.S. 327,

335-36 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986).


                                                   2
           Case 1:20-cv-08602-LLS Document 8 Filed 03/31/21 Page 3 of 4




       Here, Plaintiff fails to allege any facts suggesting that either correction officer was aware

of any risk to Plaintiff before he was assaulted, and failed to take reasonable measures to protect

him from that harm. Rather, Plaintiff argues that the officers were, at most, negligent in

performing their duties before and after the assault. But Plaintiff must state facts suggesting that

the officers’ subjective intent amounted to more than mere negligence. Thus, he fails to state a

failiure-to-protect claim against the correction officers.

       District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects, but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

Plaintiff has already been given an opportunity to amend, the Court declines to grant Plaintiff

another opportunity.

       A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and

only state-law claims remain, the federal court should decline the exercise of jurisdiction.”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). Having dismissed the federal

claims over which the Court has original jurisdiction, the Court declines to exercise its

supplemental jurisdiction over any state-law claims Plaintiff may be asserting. See Kolari v. New

York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“Subsection (c) of § 1367 ‘confirms

the discretionary nature of supplemental jurisdiction by enumerating the circumstances in which

district courts can refuse its exercise.’”) (quoting City of Chicago v. Int’l Coll. of Surgeons, 522

U.S. 156, 173 (1997)).




                                                  3
            Case 1:20-cv-08602-LLS Document 8 Filed 03/31/21 Page 4 of 4




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s amended complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

SO ORDERED.

Dated:     March 31, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  4
